          Case 20-32519 Document 1668 Filed in TXSB on 08/31/20 Page 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                      §
 In re:                                               §       Chapter 11
                                                      §
 NEIMAN MARCUS GROUP LTD LLC,                         §       Case No. 20-32519 (DRJ)
 et al.,                                              §
                                                      §       (Jointly Administered)
                                      1
                            Debtors.                  §
                                                      §

                              NOTICE OF APPEARANCE AND
                         REQUEST FOR SERVICE OF ALL PLEADINGS

          PLEASE TAKE NOTICE that the undersigned appear as counsel on behalf of Daniel B.

Kamensky (“Kamensky”), an interested party in the above-captioned Chapter 11 cases pursuant to

Rules 2002, 3017(a), 9007, 9010 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy

Rules”) and request that copies of any and all notices, pleadings, motions, orders to show cause,

applications, presentments, petitions, memoranda, affidavits, declarations, and orders, or other

documents, filed or entered in these cases, be transmitted to:

                                      HAYNES AND BOONE, LLP
                                              Patrick L. Hughes
                                                David Trausch
                                    1221 McKinney Street, Suite 4000
                                             Houston, TX 77010
                                         Telephone.: (713) 547-2000
                                         Facsimile.: (713) 547-2600
                                  Email: patrick.hughes@haynesboone.com
                                  Email: david.trausch@haynesboone.com



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Neiman Marcus Group LTD LLC (9435); Bergdorf Goodman Inc. (5530); Bergdorf Graphics, Inc.
(9271); BG Productions, Inc. (3650); Mariposa Borrower, Inc. (9015); Mariposa Intermediate Holdings LLC (5829);
NEMA Beverage Corporation (3412); NEMA Beverage Holding Corporation (9264); NEMA Beverage Parent
Corporation (9262); NM Bermuda, LLC (2943); NM Financial Services, Inc. (2446); NM Nevada Trust (3700); NMG
California Salon LLC (9242); NMG Florida Salon LLC (9269); NMG Global Mobility, Inc. (0664); NMG Notes
PropCo LLC (1102); NMG Salon Holdings LLC (5236); NMG Salons LLC (1570); NMG Term Loan PropCo LLC
(0786); NMG Texas Salon LLC (0318); NMGP, LLC (1558); The Neiman Marcus Group LLC (9509); The NMG
Subsidiary LLC (6074); and Worth Avenue Leasing Company (5996). The Debtors’ service address is: One Marcus
Square, 1618 Main Street, Dallas, Texas 75201.

4841-6592-6601 v.1
         Case 20-32519 Document 1668 Filed in TXSB on 08/31/20 Page 2 of 3



         PLEASE TAKE FURTHER NOTICE that this request includes not only the notices and

papers referred to in the Bankruptcy Rules and title 11 of the United States Code (the “Bankruptcy

Code”), but also includes orders and notices of any application, motion, petition, pleading, request,

complaint, or demand, whether formal or informal, whether written or oral, and whether

transmitted or conveyed by mail, courier service, hand-delivery, telephone, facsimile transmission,

electronically, or otherwise filed with regard to the above case.

         PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance nor any

prior or later appearance, pleading, claim, or suit shall waive any right of Kamensky to (a) have

final orders in non-core matters entered only after de novo review by a District Court judge, (b)

trial by jury in any proceeding so triable in this case or any case, controversy, or proceeding related

to this case, (c) have the District Court withdraw the reference in any matter subject to mandatory

or discretionary withdrawal, or (d) any other rights, claims, actions, defenses, setoffs or

recoupments, under agreements, in law, in equity, or otherwise, all of which rights, claims, actions,

defenses, setoffs, and recoupments are expressly reserved.

DATED: August 31, 2020                         Respectfully submitted,

                                               HAYNES AND BOONE, LLP

                                               By: /s/ Patrick L. Hughes
                                               Patrick L. Hughes
                                               Texas State Bar No. 10227300
                                               David Trausch
                                               Texas State Bar No. 24113513
                                               1221 McKinney Street, Suite 4000
                                               Houston, TX 77010
                                               Telephone.: (713) 547-2000
                                               Facsimile.: (713) 547-2600
                                               Email: patrick.hughes@haynesboone.com
                                               Email: david.trausch@haynesboone.com

                                               COUNSEL FOR DANIEL B. KAMENSKY




4841-6592-6601 v.1                                2
         Case 20-32519 Document 1668 Filed in TXSB on 08/31/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served by
electronic mail via the Court’s ECF system to all parties authorized to receive electronic notice in
this case on August 31, 2020.


                                              /s/ Patrick L. Hughes
                                              Patrick L. Hughes




4841-6592-6601 v.1                               3
